EXHIBIT 10.3

TENTH AMENDMENT

TO THE

ZIONS BANCORPORATION PAYSHELTER 401(k) AND

EMPLOYEE STOCK OWNERSHIP PLAN

(Compliance with Final Code §415 Regulations and Pension Protection Act of 2006)

This Tenth Amendment to the Zions Bancorporation Payshelter40l(k) and Employee
Stock Ownership Plan (the “Plan”) is made and entered into this 15 day of
September, 2009, by the Zions Bancorporation Benefits Committee (“Committee”) on
behalf of Zions Bancorporation, hereinafter referred to as the “Employer.”

W I T N E S S E T H :

WHEREAS, the Employer has heretofore established the Plan, which has been
amended and restated in its entirety effective for the plan year commencing on
January 1, 2003, and for all plan years thereafter; and

WHEREAS, the Employer has reserved the right to amend the Plan in whole or in
part; and

WHEREAS, the Employer desires to amend the Plan to conform to final regulations
issued by the Internal Revenue Service under Code §415 and to certain applicable
provisions of EGTRRA and the Pension Protection Act of 2006 in order to maintain
the Plan’s qualified status under the Internal Revenue Code and to provide for
clarification and consistency among certain plan provisions;

NOW THEREFORE, in consideration of the foregoing premises the Committee, for and
on behalf of the Employer, adopts the following amendments to the Plan (amended
language is marked in bold italics):

(Compliance with Final Code §415 Regulations)

1. Section 7.01(b)(l) is amended, effective January 1, 2008, by adding the
following new subsection (F) at the end thereof:

 

  (F)

Payments of Post-Severance Compensation made to a Participant by the later of
(i) two and one-half (2 1/2) months from the date of Termination of Employment,
or (ii) the end of the Limitation Year for which the Employer is required to
furnish the Participants a written statement under Code §§6041(d), 6051(a)(3)
and 6052 or the last day of the Plan Year.



--------------------------------------------------------------------------------

2. Section 7.01(b)(2) is amended, effective January 1, 2008, by adding the
following new subsection (G) at the end thereof:

 

  (G) Any payment to a Participant by the Employer after the Participant’s
Termination of Employment that is not Post- Severance Compensation as defined
herein, even if payment of the amount is made within the time period specified
in 7.01(b)(1)(F) above.

3. Section 7.01 is amended, effective January 1, 2008, by adding the following
new subsection (i) at the end thereof:

 

  (i) “Post-Severance Compensation” shall mean any amount received as regular
pay after Termination of Employment if:

 

  (1) The payment is regular remuneration for services during the Participant’s
regular working hours, or remuneration for services outside the Participant’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, other similar payments; and

 

  (2) The payment would have been paid to the Participant prior to a Termination
of Employment if the Participant had continued in employment with the Employer.

4. Section 7.05 is amended by adding the following at the end thereof:

The foregoing provisions of this Section 7.05 shall not apply for any Limitation
Year commencing on or after July 1, 2007.

(Compliance with EGTRRA and the Pension Protection Act of 2006)

5. The last paragraph of Section 5.12 is amended to read as follows:

For purposes of the above, income shall include realized and unrealized gains
and losses for the Plan Year and for the period from the end of the Plan Year to
the date of distribution (the “gap period”) and shall be allocated to excess
contributions in accordance with all appropriate Code and Regulations provisions
issued by the Secretary. Distributions of excess contributions pursuant to the
above shall be made without regard to any consent by the Participant or Spouse

 

2



--------------------------------------------------------------------------------

otherwise required under this Plan. With the exception of distributions
attributable to excess K-Test Contributions for the Plan Years commencing in
2006 and 2007, the Plan specifically elects not to include income for the period
from the end of the Plan Year to the date of distribution (the “Gap Period”)
when making any distribution under this Section. Distributions attributable to
excess K-Test Contributions for the Plan Years commencing in 2006 and 2007 shall
be adjusted for income (gain or loss), including an adjustment for income during
the Gap Period. The Plan Administrator may, in its discretion, use any
reasonable method for computing the income allocable to excess K-Test
Contributions, provided that the method does not violate Code §401(a)(4), is
used consistently for all Participants and for all corrective distributions
under the Plan for the Plan Year, and is used by the Plan for allocating income
to Participant’s Accounts. The Plan need not allocate income to excess K-Test
Contributions which is accrued within 7 days before the date of distribution.

In lieu of the reasonable method provided above, the Plan Administrator may use
the safe harbor method to determine income on excess K-Test Contributions for
the Gap Period. Under the safe harbor method, income on excess K-Test
Contributions for the Gap Period is equal to 10% of the income allocable to
excess K-Test Contributions for the Plan Year, multiplied by the number of
calendar months that have elapsed since the end of the Plan Year. Income
allocable to K-Test Contributions shall be determined by multiplying the income
for the Plan Year ollocable to the Elective Deferrals and other amounts taken
into account under the K-Test described in Section 5.10 (including contributions
made for the Plan Year), by a fraction, the numerator of which is the excess
K-Test Contributions for the Participant for the Plan Year, and the denominator
of which is the sum of the:

 

  (e) Account balance attributable to Elective Deferrals and other amounts taken
into account under the K-Test as of the beginning of the Plan Year, and

 

  (f) Any additional amount of such contributions made for the Plan Year.

 

3



--------------------------------------------------------------------------------

For purposes of calculating the number of calendar months that have elapsed
under the safe harbor method, a corrective distribution that is made on or
before the 15th day of a month is treated is made on the last day of the
preceding month and a distribution made after the 15th day of a month is treated
as made on the last day of the month.

6. Section 7.01(c)(2) is amended to read as follows:

 

  (2) one hundred percent (100%) of the Participant’s Compensation, as defined
in this Section 7.01, for the Limitation Year. The Compensation limit referred
to in this sub-section 7.01(c)(2) shall not apply to any contribution for
medical benefits after separation from service (effective January 1, 2002,
severance from employment) (within the meaning of Code §401(h) or Code
§419A(f)(2)) which is otherwise treated as an Annual Addition.

7. The second paragraph of Section 9.03 is amended to read as follows:

Not less than thirty (30) days nor more than ninety (90) days (effective
January 1, 2007, 180 days) before the Distribution Date, the Plan Administrator
shall notify the Participant of the terms, conditions and forms of payment
available from the Plan, including a description of the election procedures
under this Section and a general explanation of the financial effect on a
Participant’s Accrued Benefit of the election. The minimum thirty (30) day
waiting period after the notification is provided until the Distribution Date
may be disregarded if the Plan Administrator informs the Participant of his or
her right to the full minimum thirty (30) day waiting period, and the
Participant elects in writing (or by other means acceptable to the Plan
Administrator) to waive the minimum thirty (30) day waiting period.

8. Section 9.08(b) is amended to read as follows:

 

  (b) If the Participant incurs a Termination of Employment for any reason not
specified in (a), distribution of the Eligible Portion shall commence not later
than one (1) year after the close of the fifth (5th) Plan Year following the
Plan Year in which the Participant incurred the Termination of Employment. If
the Participant resumes employment with the Employer on or before the last day
of the fifth (5th) Plan Year following the Plan Year of his separation from
Service (effective January 1, 2002, severance from employment), the mandatory
distribution provisions of this paragraph (b) do not apply.

 

4



--------------------------------------------------------------------------------

9. The third Paragraph of Section 11.02 is amended to read as follows:

Not less than thirty (30) days nor more than ninety (90) days (effective
January 1, 2007, 180 days) before the Distribution Date, the Plan Administrator
shall notify the Participant of the terms, conditions and forms of payment
available from the Plan, including a description of the election procedures
under this Section and a general explanation of the financial effect on a
Participant’s Accrued Benefit of the election. The minimum thirty (30) day
waiting period after the notification is provided until the Distribution Date
may be disregarded if the Plan Administrator informs the Participant of his or
her right to the full minimum thirty (30) day waiting period, and the
Participant elects in writing (or by other means acceptable to the Plan
Administrator) to waive the minimum thirty (30) day waiting period.

(Clarification and consistency among Plan provisions)

10. Section 18.01 is amended to read as follows:

18.01 Funding Method: The benefits provided by this Plan shall be funded by
contributions of the Employer. Employer Non-Elective contributions and Employer
Matching Contributions shall consist entirely of Employer Securities. The
Employer may make its Non-Elective Contribution or its Matching Contribution in
cash or in kind, provided however, that if the Non-Elective Contribution or the
Matching Contribution is made in cash, the Plan shall immediately acquire
Employer Securities with the entire amount of the Non-Elective Contribution and
Matching Contribution and if the Non-Elective Contribution or the Matching
Contribution is made in kind, it shall be made in the form of Employer
Securities only. Elective Deferral Contributions shall be made in cash only. All
Employer Contribution amounts shall be determined as provided in this Plan.

This Tenth Amendment shall be effective January 1, 2003, and for all Plan Years
commencing on and after that date, unless another effective date is specified
therein, and in all other respects the Plan is ratified and approved.

IN WITNESS WHEREOF, the Zions Bancorporation Benefits Committee has caused this
Tenth Amendment to the Plan to be duly executed as of the date and year first
above written.

 

5



--------------------------------------------------------------------------------

ZIONS BANCORPORATION BENEFITS COMMITTEE By:  

/s Diana M. Andersen

Its:  

SVP & Director of Corporate Benefits

 

6